         Case 1:18-cv-07136-GWG Document 77
                                         76 Filed 08/13/21 Page 1 of 2


                    MICHAEL J. AVILES & ASSOCIATES, LLC
                                145 Hudson Street - Suite 5C
                                   New York, New York 10013
                                    Telephone (212) 307-0023
                                    Telecopier (212) 307-0187
                                    Maviles@mjavileslaw.com


                                                                            August 13, 2021

By ECF
The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
                                                      MEMORANDUM
500 Pearl Street
New York, New York 10007
                                                      ENDORSEMENT
               Re: Dooley v United States, No. 18-cv-7136 (GWG)

Dear Judge Gorenstein:

                We represent the Plaintiff, Kevin Dooley in the above mentioned action as
against the USA under the Federal Tort Claims Act. I am writing to request an extension of time
until August 16, 2021 for the deadline for the submission our pretrial motions in limine required
by this Court in their April 15, 2021 Order (Dkt. No. 71). This request is pursuant to Rules 1B
and 1E of the Court’s Individual Practices.

                The reasons for said request are several, the first being that I misunderstood your
order and I was alerted to my misunderstanding by defense counsels, Danielle Levine and
Jennifer Jude, which I greatly appreciated. My misunderstanding occurred in the midst of
moving our office and my wrenching my back with constant muscle spasms. I have a herniated
disc which was aggravated by my lifting boxes which required medication.

                I sincerely apologize for my error. I also apologize for my failure to conform to
the Court rules for the form of our motions in the first instance.

               Defense counsel kindly has agreed to this request for an extension.

               We thank the Court for its time and consideration of this request.




                                                 1
        Case 1:18-cv-07136-GWG Document 77
                                        76 Filed 08/13/21 Page 2 of 2

                                                       Respectfully

                                                       Michael J. Aviles & Associates

                                                       By: ___________________
                                                       Raymond Raskin, Of Counsel
                                                                     145 Hudson Street
                                                       New York, New York
                                                       Email: rmorelli@rmlaw.nyc
                                                       Phone: 645.594.8125


CC: Danielle Levine (via ECF)


        The deadline for plaintiff to file his trial memorandum of law (which may include
        applications for rulings in limine) is extended to August 16, 2021.

        SO ORDERED.
        Dated: August 13, 2021




                                            2
